DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2014/0161509 to Choi et al. (“Choi”) which discloses a locking mechanism, comprising: a housing 200 having a first end (upper right in Fig. 10), an opposite second end (lower left in Fig. 10), an interior surface, and a central axis, the interior surface including a grooved section 210 having a plurality of grooves generally parallel to the central axis and a locking ring housing section 250 located between the grooved section and the second end; and a locking ring 300 located at least partially within the locking ring housing section, the locking ring including a plurality of channels generally parallel to the central axis.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Choi so as to further include: a band coupled to the housing, the band being configured to cooperatively engage the locking ring; wherein the locking ring is configured to move from an unlocked position wherein the plurality of channels of the locking ring are generally aligned with the plurality of grooves of the housing to a locked position wherein the plurality of channels of the locking ring are offset from the plurality of grooves of the housing.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/23/2021